737 So. 2d 652 (1999)
Gerald CELESTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 98-3211.
District Court of Appeal of Florida, First District.
August 10, 1999.
Nancy A. Daniels, Public Defender, Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, Denise O. Simpson, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We find the facts in this case indistinguishable from those in United States v. Washington, 151 F.3d 1354 (11th Cir.1998), and therefore reverse the denial of appellant's motion to suppress and remand with directions to vacate appellant's conviction for trafficking in cocaine.
REVERSED and REMANDED.
ERVIN, VAN NORTWICK and BROWNING, JJ., CONCUR.